Citation Nr: 0022170	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  97-28 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a skin disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel








INTRODUCTION

The veteran had active military service from November 1968 to 
August 1975. By VA Administrative Decision, the character of 
the veteran's discharge was determined not to be a bar to VA 
benefits.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO), consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed, and after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remaining one year period following notification of the 
decision being appealed.  The present case arises from a June 
1996 rating action, with which the veteran expressed his 
disagreement in December 1996.  A statement of the case was 
issued in August 1997, and the appeal was perfected upon the 
receipt at the RO of a VA Form 9 (Appeal to Board of 
Veterans' Appeals) in September 1997.  On this form, the 
veteran requested a hearing before a member of the Board at 
the RO.  This hearing was scheduled to occur in May 2000.  
The veteran did not appear for the hearing.  In July 2000, 
the veteran's representative prepared a written appellate 
brief, and the case was referred to the undersigned for 
consideration.  


REMAND

By letter dated in March 2000, the veteran was notified of 
the date and place of his travel board hearing scheduled for 
May 12, 2000.  The address to which the letter of 
notification was sent was to an address on Gray Street.  In 
April of that year, the Post Office returned the letter as 
undeliverable, noting that the addressee was unknown.

A review of the left hand side of the claims folder reveals a 
more recent address for the veteran on Montgomery Avenue.  
(The RO's attention is directed to VA Form 21-8947 dated 
January 12, 1999.)  As it does not appear that the veteran 
was notified of the hearing at the correct address of record, 
there remains a pending request for a travel board hearing.

Accordingly, this case is REMANDED to the RO for the 
following actions:

The RO should again schedule the veteran 
for a Travel Board hearing at his latest 
address of record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.


 
		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).



